 


114 HR 5298 IH: Food Date Labeling Act of 2016
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5298 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2016 
Ms. Pingree introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish requirements regarding quality dates and safety dates in food labeling, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Food Date Labeling Act of 2016. 2.FindingsCongress finds the following:
(1)As of the date of enactment of this Act, date labeling practices on food packaging cause confusion with sell-by,best-by,use-by, and best before dates, leading up to 90 percent of individuals in the United States to occasionally throw out still-fresh food. (2)Confusion over the meaning of date labels is estimated to account for 20 percent of consumer waste of safe, edible food, leading to approximately $29,000,000,000 of wasted consumer spending each year.
(3)Consumer education and standardized date labeling are the top 2 most cost-effective strategies for reducing food waste, by economic value per ton diverted. (4)Wasted food costs consumers and industry money, squanders important natural resources that are used to grow, process, distribute, and store the food supply of the United States, and represents a missed opportunity to feed the millions of food insecure households in the United States that are struggling to access healthy, affordable food.
3.DefinitionsIn this Act: (1)Administering SecretariesThe term administering Secretaries means—
(A)with respect to products described in paragraph (4)(A), the Secretary of Agriculture; and (B)with respect to products described in paragraph (4)(B), the Secretary of Health and Human Services.
(2)Food labelerThe term food labeler means the producer, manufacturer, distributor, or retailer that places a date label on food packaging of a product. (3)Quality dateThe term quality date means a date voluntarily printed on food packaging that is intended to communicate to consumers the date after which the quality of the product may begin to deteriorate, but may still be acceptable for consumption.
(4)Ready-to-eat productThe term ready-to-eat product means— (A)with respect to a product under the jurisdiction of the Secretary of Agriculture, a product that—
(i)is in a form that is edible without additional preparation to achieve food safety and may receive additional preparation for palatability or aesthetic, epicurean, gastronomic, or culinary purposes; and (ii)is—
(I)a poultry product, as defined in section 4 of the Poultry Products Inspection Act (21 U.S.C. 453); (II)a meat food product, as defined in section 1 of the Federal Meat Inspection Act (21 U.S.C. 601); or
(III)an egg product, as defined in section 4 of the Egg Products Inspection Act (21 U.S.C. 1033); and (B)with respect to a food (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) under the jurisdiction of the Secretary of Health and Human Services—
(i)a food that is normally eaten in its raw state; or (ii)any other food, including a processed food, for which it is reasonably foreseeable that the food will be eaten without further processing that would significantly minimize biological hazards.
(5)Safety dateThe term safety date means a date printed on food packaging of a ready-to-eat product, which signifies the end of the estimated period of shelf life under any stated storage conditions, after which the product may pose a health safety risk. 4.Quality dates and safety dates (a)Quality dates (1)In generalIf a food labeler includes a quality date on food packaging, the label shall use the uniform quality date label phrase under paragraph (2).
(2)Uniform phraseThe uniform quality date label phrase under this paragraph shall be best if used by, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1). (3)Option of the labelerThe decision to include a quality date on food packaging shall be at the discretion of the food labeler.
(b)Safety dates
(1)In GeneralThe label of a ready-to-eat product shall include a safety date that is immediately preceded by the uniform safety date label phrase under paragraph (2) if the ready-to-eat product— (A)meets the criteria described in paragraph (3)(A) and is not exempt under paragraph (3)(B)(ii); or
(B)is listed in accordance with paragraph (3)(B)(i). (2)Uniform phraseThe uniform safety date label phrase under this paragraph shall be ‘expires on’, unless and until the administering Secretaries jointly specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).
(3)High risk ready-to-eat products
(A)In GeneralThe administering Secretaries, acting jointly, shall describe criteria that determine what ready-to-eat products may have a high level of risk associated with consumption after a certain date, including those that may be high or very high risk for Listeria monocytogenes or other contaminants or pathogens causing foodborne illness. (B)Additional foods; exempt foodsThe administering Secretaries may, with respect to the products under the jurisdiction of the administering Secretaries, respectively—
(i)list additional ready-to-eat products that are high risk, but do not meet the criteria described in subparagraph (A); or (ii)exempt specific ready-to-eat products that meet the criteria described in subparagraph (A), but do not actually pose a high level of risk associated with consumption after a certain date.
(C)Review and updatesNot less than once every 4 years, the administering Secretaries, acting jointly, shall review and, as the administering Secretaries determine appropriate, shall update— (i)the criteria described in subparagraph (A); and
(ii)the list and exemptions described in subparagraph (B). (c)Quality date and safety date labeling (1)In generalThe quality date and safety date, as applicable, and immediately adjacent uniform quality date label phrase or safety date label phrase shall be—
(A)in single easy-to-read type style using upper and lower case letters in the standard form; (B)in a type size no smaller than 8 point; and
(C)located in a conspicuous place on the package of the food. (2)Date formatEach quality date and safety date shall be stated in terms of day and month and, as appropriate, year.
(d)GuidanceThe Commissioner of Food and Drugs and the Secretary of Agriculture shall establish guidance for food labelers on how to determine quality dates and safety dates for food products. (e)Sale or donation after quality dateNo one shall prohibit the sale, donation, or use of any product after the quality date for the product has passed.
(f)EducationNot later than 1 year after the date of enactment of this Act, the administering Secretaries, acting jointly, shall provide consumer education and outreach on the meaning of quality date and safety date food labels. (g)Rule of Construction; preemption (1)Rule of constructionNothing in this section shall be construed to prohibit any State or political subdivision of a State from establishing or continuing in effect any requirement that prohibits the sale or donation of foods based on passage of the safety date.
(2)PreemptionNo State or political subdivision of a State may establish or continue in effect any requirement that— (A)relates to the inclusion in food labeling of a quality date or a safety date that is different from or in addition to, or that is otherwise not identical with, the requirements under this section; or
(B)prohibits the sale or donation of foods based on passage of the quality date. (3)EnforcementThe administering Secretaries, acting jointly and in coordination with the Federal Trade Commission, shall ensure that the uniform quality date label phrase and uniform safety date label phrase are standardized across all food products.
(4)SavingsNothing in this Act, nor any amendment made by this Act, nor any standard or requirement imposed pursuant to this Act shall be construed to preempt, displace, or supplant any State or Federal common law rights or any State or Federal statute creating a remedy for civil relief, including those for civil damage, or a penalty for criminal conduct. (h)Time temperature indicator labelsNothing in this section shall be construed to prohibit or restrict the use of time-temperature indicator labels or similar technology that is consistent with the requirements of this Act.
(i)Delayed applicabilityThis section shall apply only with respect to food products that are labeled on or after a date that is 2 years after the date of enactment of this Act. 5.Misbranding violation for quality dates and safety dates in food labeling (a)FDA violationsSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:

(z)if its labeling is in violation of section 4 of the Food Date Labeling Act of 2016 (relating to quality dates and safety dates).. (b)Poultry productsSection 4(h) of the Poultry Products Inspection Act (21 U.S.C. 453(h)) is amended—
(1)in paragraph (11), by striking or at the end; (2)in paragraph (12), by striking the period at the end and inserting ; or; and
(3)by adding at the end the following:  (13)if it does not bear a label in accordance with section 4 of the Food Date Labeling Act of 2016..
(c)Meat productsSection 1(n) of the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended— (1)in paragraph (11), by striking or at the end;
(2)in paragraph (12), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:

(13)if it does not bear a label in accordance with section 4 of the Food Date Labeling Act of 2016.. (d)Egg productsSection 7(b) of the Egg Products Inspection Act (21 U.S.C. 1036(b)) is amended in the first sentence by adding before the period at the end or if it does not bear a label in accordance with section 4 of the Food Date Labeling Act of 2016.
6.Report to congressNot later than 5 years after the date of enactment of this Act, the administering Secretaries, acting jointly, shall report to the appropriate committees of Congress on the progress in the reduction of food waste that can be attributed to the standardization of food date labeling and consumer education required by this Act and the amendments made by this Act.  